Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,322,208 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially overlap in scope and therefore encompass the same inventions. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,826,612 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially overlap in





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 17, the claim is indefinite because it is unclear how is the reveal trim forming an enclosed space between the trim, the window and the structure. The drawings appear to disclose the space is formed between the trim and the structure, but not the window since the window is shown further down below and does not form part of the enclosed space.  For examining purposes it is assumed the space is formed between the trim, the window frame and the structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 – 10 are rejected under 35 U.S.C. 102(b) as being anticipated by Galowitz et al. US 5,555,684 (hereinafter 'Galowitz’). 
In regard to claim 1, Galowitz discloses a window reveal (fig. 19), comprising: 
a window (800) mounted in an aperture (802) formed in a building wall (810), the window having a frame having first through fourth elongate sides (201-204), each elongate side of the frame having an elongate slot (slot formed in elements 841-844) formed therein;
first through fourth elongate reveal trims (formed by 861-864 in cooperation with 871-874), each reveal trim having a face (861-864) portion and a mount portion (871-874) that are connected so that the reveal trim is generally L- shaped in cross section (see fig. 19);
an edge of the face portions of the first through fourth elongate reveal trims inserted into respective elongate frame slots (see fig. 19, and detailed fig. 22 showing the trim inserted in the slots) of the first through fourth elongate sides so that the edge is held within the slot and the face portion extends outwardly from and generally perpendicular to the window frame, the face portions of the reveal trims cooperating to define a window reveal that is generally contiguous about the perimeter of the window; and attaching the mount portion of each reveal trim to the wall.
The examiner takes the position that the method of claim 1 is necessitated by the device of Galowitz because the steps provided can clearly be seen in the above rejection since the elements are provided, mounted and the trim elements are inserted in the slot elements as claimed.
In regard to claim 2, Galowitz discloses a window reveal kit (the kit is provided by the assembly shown in figures 18 – 21) comprising:
a window (800) having a first side (out) and a second side (in) and comprising a frame portion (201-204) about a perimeter of the window;

at least one reveal trim (formed by 861-864 in cooperation with 871-874) comprising a second connector (the end of portion 861-864) configured to engage the first connector so that the reveal trim extends from the first connector. (see figure 19 below).

    PNG
    media_image1.png
    923
    646
    media_image1.png
    Greyscale

In regard to claim 3, Galowitz discloses that the first connector is a slot- groove and the second connector is a projection. (see detailed figure 22).
In regard to claim 4, Galowitz discloses that the reveal trim comprises a body portion (861-864) and a mount portion (871-874) transverse to the body portion.
In regard to claim 5, Galowitz discloses that the reveal trim comprises an L-shape. (this is clearly appreciated in fig. 19. L shape formed by 863 and 873).
In regard to claim 6, Galowitz discloses that a first end of the L-shape comprises the second connector (863 is the projection that makes the second connector)  and a second end of the L-shape occludes a structural element (813) generally abutting the framed window (shown in fig. 19).
 In regard to claim 7, Galowitz discloses that the second end of the L-shape occludes an end of a wall element (818).
In regard to claim 8, Galowitz discloses that the first connector extends about the entire perimeter of the window (there are first to fourth members for all the elements, these four elements make the perimeter of the window, as shown in figs. 19 and 21).
In regard to claim 9 Galowitz discloses that a plurality of reveal trims, each mounted with at least one first connector of the window (there are four trims formed by 861-864 in cooperation with 871-874 mounted to four connectors 841-844).
In regard to claim 10 Galowitz discloses that the trims extend about the entire perimeter of the window (there are first to fourth members formed by 861-864 in cooperation with 871-874), which extend around the perimeter of the frame as seen in figs 19 and 21.

Claims 2, 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Adams. US 5,941,033 (hereinafter 'Adams’). 
In regard to claim 2, Adams discloses a window reveal kit (the kit is provided by the assembly shown in figure 4 –see also ‘Background of the invention’) comprising:
a window (16s) having a first side (out) and a second side (in) and comprising a frame portion (14) about a perimeter of the window (col. 5, ln. 10-14);
a first connector (38) formed on the frame portion, on the second side of the window; and
at least one reveal trim (formed by 12 and 50 as seen in fig. 4) comprising a second connector (40) configured to engage the first connector so that the reveal trim extends from the first connector. (see figure 4).
In regard to claim 11, Adams discloses the claimed invention wherein the trim comprises an attachment portion (opening between the snap ridge 54 and the inside wall 88), the assembly further comprising an insert (52), the insert comprising an attachment portion (56) configured to interengage with the trim attachment portion to reversibly attach the insert to the trim (see col. 6, ln. 37).
In regard to claim 12, Adams discloses the claimed invention wherein the insert occludes the trim from view (see fig. 4).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galowitz US 5,555,684 (hereinafter ‘Galowits’).
In regard to claim 13, Galowitz teaches:
a window mounted to a building frame structure (see fig. 19), the window having a frame (201-204) about its perimeter and the frame having a first connector formed thereon (slot formed in element 841). 
Galowitz further discloses a wall member (810 fig. 18) applied near a perimeter of the window (see fig. 19); and a reveal trim (formed by 861 and 871) connected to the window having a second connector (tilted end of 861) and engaging the first connector of the frame (see fig. 19 top). The reveal trim having a body portion, a mount portion (871) which is attached to the structure (as shown in fig. 19 the reveal trim is ultimately attached to the structure because it is attached to the wall, which attaches to the structure).
The Examiner takes the position that the method of claim 13 is necessitated by the device of Galowitz because the claimed steps can obviously be seen in the above rejection since the elements are mounted and attached as claimed. 


Alternatively, 
Claims 13-15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams.
In regard to claim 13, Adams teaches:
a window mounted to a building frame structure (col. 5, ln. 10-14), the window having a frame (14) about its perimeter and the frame having a first connector formed thereon (38);
a wall member (24) applied near a perimeter of the window (see fig. 4); and a reveal trim (12/50) connected to the window having a second connector (opening between the snap ridge 54 and the inside wall 88) and engaging the first connector of the frame (at 40). The reveal trim having a body portion, a mount portion (44) which is attached to the structure (via 48). 
The Examiner takes the position that the method of claim 13 is necessitated by the device of Adams because the claimed steps can obviously be seen in the above rejection since the elements are mounted and attached as claimed. 
In regard to claims 14 and 15, Adams teaches the claimed method wherein the trim covers an edge of the structure (as seen in fig. 4)  and has an insert (52) reversibly attached to the reveal trim (via 56).  

Alternatively, 
Claims 13, 16-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathews US 6,123,135 (hereinafter ‘Mathews’).
In regard to claim 13, Mathews teaches:

Mathews further discloses a wall member (22) applied near a perimeter of the window (see fig. 1); and a reveal trim (58) connected to the window (at 60) having a second connector (stepped out portion of 58 that engages with 50) and engaging the first connector of the frame (see fig. 2). The reveal trim having a body portion, a mount portion (where hole 60 is) which is attached to the structure (the mount portion is attached to the frame, which in turn is attached to the structure thus the mount portion is attached to the structure). 
The Examiner takes the position that the method of claim 13 is necessitated by the device of Mathews because the claimed steps can obviously be seen in the above rejection since the elements are mounted and attached as claimed. 
In regard to claim 16, although not explicitly recited by Mathews, one of ordinary skill in the art would have found it obvious that wall member 22 is applied after connecting the reveal trim. As disclosed, the reveal trim is applied with fastener 60 (see fig. 2), which is occluded by the wall member, thus the wall member would obviously be placed after the fastener.
In regard to claims 17 and 18, Mathews teaches the reveal trim is mounted to an upper portion of the window and the building frame structure (header section, fig. 2) and defines an 
Mathews further teaches a deployable blind assembly (210) mounted within the space, the blinds assembly configured to deploy from the space to occlude the window (see col. 7, ln. 12).
In regard to claim 19, Mathew teaches a second reveal trim (130) mounted to a side of the window and the building frame, the side trim defining a blind track (160 – see fig. 1 and 3)  into which the blinds can extend as they are deployed to occlude the window. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633